

Exhibit 10.19


TIME-BASED RESTRICTED STOCK UNIT AGREEMENT




This AGREEMENT (the “Agreement”) made as of _____________ (the “Date of Grant”)
by and between MACY’S, INC., a Delaware corporation (the “Company”), and
___________ (the “Grantee”).


1.    Grant of Restricted Stock Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Company’s
2009 Omnibus Incentive Compensation Plan (the “Plan”), as amended from time to
time, the Company hereby grants to the Grantee as of the Date of Grant
___________ Restricted Stock Units. Each Restricted Stock Unit represents the
right to receive one share of the common stock of the Company (“Common Stock”),
subject to the terms and conditions set forth below.


2.    Limitations on Transfer of Restricted Stock Units.


(a) The Restricted Stock Units may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Grantee, except to the
Company, until they vest (i.e., become nonforfeitable) in accordance with
Section 3; provided, however, that the Grantee’s interest in the Restricted
Stock Units may be transferred at any time by will or the laws of descent and
distribution;


(b) Notwithstanding Section 2(a), the Restricted Stock Units or any interest
therein may be transferred by the Grantee, without payment of consideration
therefor by the transferee, to any one or more members of the immediate family
of the Grantee (as defined in Rule 16a-1(e) under the Securities Exchange Act of
1934), or to one or more trusts established solely for the benefit of one or
more members of the immediate family of the Grantee or to one or more
partnerships in which the only partners are such members of the immediate family
of the Grantee. No transfer under this Section 2(b) will be effective until
notice of such transfer is delivered to the Company describing the terms and
conditions of the proposed transfer, and the Company determines that the
proposed transfer complies with the terms of the Plan and this Agreement and
with any terms and conditions made applicable to the transfer by the Company or
Board at the time of the proposed transfer. Any transferee under this Section
2(b) shall be subject to the same terms and conditions hereunder as would apply
to the Grantee and to such other terms and conditions made applicable to the
transferee pursuant to this Agreement or by the Board or the Company. Any
purported transfer that does not comply with the requirements of this Section
2(b) shall be void and unenforceable against the Company, and the purported
transferee shall not obtain any rights to or interest in the Restricted Stock
Units.


(c) Notwithstanding anything to the contrary contained in any Restricted Stock
Unit Agreement previously entered into between the Company and the Grantee
covering the grant of Restricted Stock Units by the Company to the Grantee, all
such Restricted Stock Units previously granted to Grantee by the Company shall
be transferable consistent with the terms and conditions applicable to the
transfer of the shares of Restricted Stock Units as contained herein.


3.    Vesting of Restricted Stock Units.


(a) If the Grantee remains continuously employed by the Company, the Grantee
shall become vested in the Restricted Stock Units on the third anniversary of
the Date of Grant (the “Vesting Date”). For the purposes of this Agreement the
continuous employment of the Grantee with the Company shall not be deemed to
have been interrupted, and the Grantee shall not be deemed to have ceased to be
an employee of the Company, by reason of the

1

--------------------------------------------------------------------------------



transfer of the Grantee’s employment among the Company and its Subsidiaries,
divisions or affiliates or a leave of absence approved by the Company.


(b) Notwithstanding the provisions of Section 3(a),


(i) all unvested Restricted Stock Units shall immediately vest in the event of
the Grantee’s death or permanent and total disability while in the employ of the
Company; and


(ii) all unvested Restricted Stock Units shall immediately vest (x) if, within
the twenty-four (24) month period following a Change in Control (as hereafter
defined in Section 16), the Grantee’s employment is terminated by the Company
without cause (as hereafter defined in Section 16) or if the Grantee voluntarily
terminates employment with Good Reason (as hereafter defined in Section 16), or
(y) at the Change in Control if awards are not assumed or replaced by the
acquiror/continuing entity on terms deemed by the Compensation Committee to be
appropriate.


4.    Forfeiture of Restricted Stock Units. Subject to Section 3(b), and except
as the Compensation Committee may determine on a case-by-case basis, all
unvested Restricted Stock Units shall be forfeited if the Grantee ceases to be
continuously employed by the Company at any time prior to the Vesting Date. In
the event of a termination for cause (as hereafter defined), all unvested
Restricted Stock Units shall be immediately forfeited.


5.    Dividend, Voting and Other Rights. Except as otherwise provided herein,
the Grantee shall have none of the rights of a stockholder prior to the Vesting
Date, including the right to vote any or all of the Restricted Stock Units or
the right to receive dividends. If there is any change in the outstanding Common
Stock of the Company by reason of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company, the Compensation
Committee shall determine the appropriate adjustment to the Restricted Stock
Units, if any, needed to reflect such change. Any additional Restricted Stock
Units credited to the Grantee pursuant to this Section 5 will be subject to the
terms and restrictions set forth in this Agreement.


6.    Settlement of Restricted Stock Units. Promptly on or after the Vesting
Date, and upon the satisfaction of any withholding tax liability pursuant to
Section 8 hereof, the Company shall issue to the Grantee a number of shares of
unrestricted Common Stock equal to the number of Restricted Stock Units that
vested on the Vesting Date. Such shares of Common Stock shall be credited as
book entry shares to the Grantee’s trading account.


7.    No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company, or limit or affect in any manner the right of the Company to terminate
the employment or adjust the compensation of the Grantee.


8.    Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the issuance or vesting
of any Restricted Stock Units or the issuance of any unrestricted shares of
Common Stock or other securities following vesting pursuant to this Agreement,
it shall be a condition to such vesting or issuance that the Grantee pay the tax
or make provisions that are satisfactory to the Company for the payment thereof.
Unless the Grantee makes alternative arrangements satisfactory to the Company
prior to the vesting of the Restricted Stock Units or the issuance of shares of
unrestricted Common Stock, as the case may be, the Grantee will satisfy the
minimum statutory tax withholding obligations by providing for the sale of
enough of the shares to generate proceeds that will satisfy such withholding
obligation or surrendering to the Company a portion of the shares of
nonforfeitable and unrestricted Common Shares that are issued or transferred to
the Grantee hereunder following the Vesting Date, and the shares of Common Stock
so surrendered by the Grantee shall be credited against any such withholding
obligation at the Market Value per Share of such shares on the Vesting Date.


9.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Restricted Stock Units or shares of unrestricted Common
Stock or other securities pursuant to this Agreement if the issuance thereof
would result in a violation of any such law.

2

--------------------------------------------------------------------------------





10.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company and shall not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan covering employees of the Company.


11.    Amendments. Any Amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.


12.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


13.    Relation to Plan; Miscellaneous. This Agreement is subject to the terms
and conditions of the Plan. In the event of any inconsistent provisions between
this Agreement and the Plan, the Plan shall govern. Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan.
All references in this Agreement to the Company shall be deemed to include,
unless the context in which it is used suggests otherwise, its subsidiaries,
divisions and affiliates.


14.    Successors and Assigns. Subject to Section 2 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee including any transferee pursuant to Section 2(b), and the successors
and assigns of the Company; provided, however, that a transferee pursuant to
Section 2(b) shall not transfer any Restricted Stock Units other than by will or
by the laws of descent and distribution unless the Company consents in writing
to such transfer.


15.    Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.


16.    Definitions.


(a) “cause” shall mean that the Grantee has committed prior to termination of
employment any of the following acts:


(i) an intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Grantee’s duties or in the course of the
Grantee’s employment;


(ii) intentional wrongful damage to material assets of the Company;


(iii) intentional wrongful disclosure of material confidential information of
the Company;


(iv) intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;


(v) intentional breach of any stated material employment policy of the Company;
or


(vi) intentional neglect by the Grantee of the Grantee’s duties and
responsibilities.


(b) “Good Reason” shall mean:


(i) a material diminution in the Grantee’s base compensation;


(ii) a material diminution in the Grantee’s authority, duties or
responsibilities;

3

--------------------------------------------------------------------------------





(iii) a material change in the geographic location at which the Grantee must
perform the Grantee’s services; or


(iv) any other action or inaction that constitutes a material breach by the
Company of an agreement under which the Grantee provides services.


(c) “Change in Control” shall mean the occurrence of any of the following
events:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors (the “Voting Stock”); provided, however,
that for purposes of this subsection (i), the following acquisitions will not
constitute a Change of Control:


(A) any acquisition of Voting Stock directly from the Company that is approved
by a majority of the Incumbent Board (as defined in subsection (ii) below);


(B) any acquisition of Voting Stock by any entity in which the Company, directly
or indirectly, beneficially owns 50% or more ownership or other equity interest
(a “Subsidiary”);


(C) any acquisition of Voting Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; or


(D) any acquisition of Voting Stock by any Person pursuant to a transaction that
complies with clauses (A), (B) and (C) of subsection (iii) below;


provided further, that:


(X) if any Person is or becomes the beneficial owner of 30% or more of the
Voting Stock as a result of a transaction described in clause (A) of this
subsection (i), and such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock, and after obtaining such additional
beneficial ownership beneficially owns 30% or more of the Voting Stock, other
than in an acquisition of Voting Stock directly from the Company that is
approved by a majority of the Incumbent Board or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition will be treated as a Change in Control; and


(Y) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock as a result of a
reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions approved by a majority of the Incumbent
Board unless and until such Person thereafter becomes the beneficial owner of
any additional shares of Voting Stock, and after obtaining such additional
beneficial ownership beneficially owns 30% or more of the Voting Stock, other
than as a result of a stock dividend, stock split or similar transaction
effected by the Company in which all holders of Voting Stock are treated
equally; or


(ii) Individuals who, on the effective date of the Plan, constitute the Board of
Directors of the Company (as modified by this subsection (ii), the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Company (the “Board”); provided, however, that any individual
becoming a director after the effective date of the Plan whose election, or

4

--------------------------------------------------------------------------------



nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board such effective date, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Voting Stock, (B) no Person (excluding any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination except to the
extent that such ownership existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or


(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.






MACY’S, INC.




By: ___________________________________
Dennis J. Broderick
Title: Executive Vice President, General Counsel and Secretary






______________________________________
_________________________, Grantee





5